DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 11-12 of U.S. Patent No. 11,334,174 in view of U.S. Patent Application Publication No. US 2012/0127110 Amm et al. (Amm). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim universal pointing and interacting devices.
For example:
17/524,769 claims 1 & 3 (pending application)
11,334,174 claim 1 
Claim1: A method of scanning the surroundings with a universal pointing and interacting (UPI) device, the method comprises: obtaining a general location of the UPI device using GPS signals; capturing at least one image by a camera facing a frontal direction of the UPI device; processing the captured at least one image to generate a frontal visual representation for the UPI device; identifying a first at least one object of interest in the surroundings based on the obtained general location of the UPI device and the generated frontal visual representation for the UPI device; 
A universal pointing and interacting (UPI) device, comprising: an elongated body wherein a tip of the UPI device is a frontal end of the longest dimension of the elongated body of the UPI device and a main axis of the UPI device is the axis of longest dimension of the elongated body of the UPI device; a camera positioned at the tip of the UPI device, wherein the camera is configured to capture at least one image of objects of interests from the tip of the UPI device in a frontal direction of the main axis of the UPI device; on the features of the objects of interest that include visual descriptions of the objects of interest obtained from the features database; obtained using at least one of GPS signals, WiFi signals, Bluetooth and dedicated wireless beacons signals, and
estimating a location, an orientation and an azimuth of the UPI device based on the obtained at least one location of the identified first at least one object of interest; obtaining features of the identified second at least one object of interest from the features database; providing information to the user of the UPI device based on the obtained features of the identified second at least one object of interest.
an accelerometer configured to measure acceleration parameters of the UPI device; a magnetometer configured to measure magnetic field parameters of the UPI device; a computation component configured to process the measured acceleration parameters to estimate an orientation of the UPI device, the measured magnetic field parameters to estimate an azimuth of the UPI device and the at least one captured image of the objects of interests to generate a frontal visual representation for the UPI device;
identifying a second at least one object of interest in the surroundings based on the estimated location, orientation and azimuth of the UPI device; obtaining at least one location of the identified first at least one object of interest from a features database; 
wherein objects of interest are geographical, topographical, urban or commercial objects in the surroundings of the UPI device such that their features are tabulated in a features database and wherein the features include visual descriptions of the objects of interest;

a communication component configured to transmit the estimated orientation of the UPI device, the estimated azimuth of the UPI device and the generated frontal visual representation for the UPI device to a handheld device for the identification of an object of interest, wherein the identification of the object of interest is based on the estimated orientation of the UPI device, on the estimated azimuth of the UPI device, on the generated frontal visual representation for the UPI device, on estimated location parameters of the handheld device,
receiving a scanning command from a user of the UPI device;

Claim 3: the information to the user of the UPI device is provided by at least one of a loudspeaker mounted in the UPI device, an LED mounted on the external surface of the UPI device and a vibration motor mounted in the UPI device.
three output components integrated in the UPI device configured to provide outputs to a user of the UPI device based on the identity of the object of interest, wherein the three output components are an LED, a vibration motor and a loudspeaker
Claims 1, 3-6, 9, 12, 13
Claims 1, 6, 11, 12
Claims 2, 10, 11
Claims 2, 7

Claim 1 of US Patent No. 11,334,174 does not teach receiving a scanning command from a user of the UPI device.
Amm discloses a pointing device receiving a scanning command from a user of the UPI device(stylus(10)  for input data to a computing device(40) (see Figs. 3-4; Pars. 25, 27, 32).
It would have been obvious to one of ordinary skill in the art to have modified US Patent No. 11,334,174 with the teaching of Amm to provide an improved inputting process as suggested by Amm (Par. 4).
Claims 7-8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 11-12 of U.S. Patent No. 11,334,174 in view of U.S. Patent Application Publication No. US 2012/0127110 Amm et al. (Amm)  and Ferens et al(Ferens)(US 2015/0070386).
           As to claims 7-8 and 14, US Patent No. 11,334,174 as modified  fail to the UPI device using GPS signals. 
           Ferens discloses a method of scanning the surroundings with a device, the method comprises: obtaining a general location of a universal interacting device (1000) using GPS signals (Par. 25).   it would have been obvious to one of ordinary skill in the art to have modified US Patent No. 11,334,174 as modified with the teaching of Ferens, so the device could determine its current location based on the global positioning system(see [0025]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0070386 to Ferens et al. (Ferens) and U.S. Patent Application Publication No. US 2012/0127110 Amm et al. (Amm).
As to claim 1, Ferens discloses a method of scanning the surroundings with a device, the method comprises: obtaining a general location of a universal interacting device (1000) using GPS signals (Par. 25); capturing at least one image by a camera (570) facing a frontal direction of the universal interacting device (1000) (Figs. 3, 6, Par. 27); processing the captured at least one image to generate a frontal visual representation for the universal interacting device (1000) (Figs. 3-6, Pars. 27-28, 30); identifying a first at least one object of interest (813) in the surroundings based on the obtained general location of the universal interacting device (1000) (Figs. 4A-4C, Par. 38) and the generated frontal visual representation for the universal interacting device (1000) (Figs. 4A-4C, Par. 38); obtaining at least one location of the identified first at least one object of interest from a features database (530, 540) (Fig. 6, Par. 24); estimating a location, an orientation (Fig. 6, Pars. 24-25) and an azimuth (e.g. the angle at which the camera 570 may be aimed upwards or downwards from a horizontal plane) (Figs. 3-6, Pars. 26) of for the universal interacting device (1000) based on the obtained at least one location of the identified first at least one object of interest (Figs. 3-6, Pars. 24-26); identifying a second at least one object of interest in the surroundings based on the estimated location, orientation and azimuth of the universal interacting device (1000) (Figs. 3-6, Pars. 24-26); obtaining features of the identified second at least one object of interest from the features database (530, 540) (Figs. 3-6, Pars. 24-26); providing information to the user of the universal interacting device (1000)  based on the obtained features of the identified second at least one object of interest (Figs. 3-6, Pars. 24-26).
Ferens does not expressly disclose the universal interacting device (1000) is a pointing device, and receiving a scanning command from a user of the UPI device.
Amm discloses the device is a universal pointing and interacting (UPI) device (used for interacting with objects in the surrounding and input data to a computing device(40) (Figs. 2-4, Pars. 25, 32, 48), and receiving a scanning command from a user of the UPI device (Par. 27).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ferens with the teaching of Amm to provide an improved inputting process as suggested by Amm (Par. 4).
As to claim 2, Ferens as modified discloses measuring acceleration parameters of the UPI device by an accelerometer (36) (Amm’s Fig. 3, Par. 31); measuring magnetic field parameters of the UPI device by a magnetometer (magnetic compass) (Ferens’ Par. 14); processing the measured acceleration parameters to generate an initial orientation of the UPI device (Ferens’ Figs. 3-6, Pars.14, 26, Amm’s Par. 31) and processing the measured magnetic field parameters to generate an initial azimuth of the UPI device (Ferens’ Figs. 3-6, Pars.14, 26, Amm’s Par. 31); wherein the identifying of the first at least one object of interest in the surroundings is further based on the generated initial orientation of the UPI device (Ferens’ Figs. 3-6, Pars.14, 26, Amm’s Par. 31) and on the generated initial azimuth of the UPI device (Ferens’ Figs. 3-6, Pars.14, 26).  It would have been obvious to one of ordinary skill in the art to have modified Ferens with the teaching of Amm to provide an improved inputting process as suggested by Amm (Par. 4).
As to claim 3, Ferens as modified discloses the information to the user of the UPI device is provided by at least one of a loudspeaker (Ferens’ 970) mounted (Ferens’ Fig. 9, Par. 64) in the UPI device (Amm’s Fig. 2, Par. 25) (omit, an LED mounted on the external surface of the UPI device and a vibration motor mounted in the UPI device). It would have been obvious to one of ordinary skill in the art to have modified Ferens with the teaching of Amm to provide an improved inputting process as suggested by Amm (Par. 4).
As to claim 5, see claim 3 rejection/motivation above. 
As to claim 4, Ferens as modified discloses the information to the user of the UPI device is provided by at least one of a screen (580) of a handheld device (1000) (Ferens’ Fig. 2B, Par. 28), a loudspeaker (Ferens’ 970) of the handheld device (Ferens’ Fig. 9, Par. 64) (omit or, an earbud and a headphone).  
As to claim 6, see claim 4 rejection above. 
As to claim 7, Ferens discloses the obtaining the general location of the UPI device using GPS signals is performed by a handheld device (Par. 25).  
As to claims 8 and 14, see claim 7 rejection above. 

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0070386 to Ferens et al. (Ferens) and U.S. Patent Application Publication No. US 2012/0127110 Amm et al. (Amm); in view of U.S. Patent Application Publication No. US 2018/0356233 to Baqain.
As to claim 9, see claim 1 rejection/motivation above.  Ferens as modified does not expressly disclose receiving a specified destination from a user of the UPI device; calculating a walking path based on the estimated first location of the UPI device and based on the location of the specified destination; generating first walking instructions based on the calculated walking path;  calculating a first pointing direction based on the calculated walking path;  providing the generated first walking instructions to the user of the UPI device; calculating a refined walking path based on the estimated second location of the UPI device, generating second walking instructions based on the calculated refined walking path; calculating a second pointing direction based on the calculated refined walking path, providing the generated second walking instructions to the user of the UPI device.
Baqain discloses receiving a specified destination from a user of the UPI device (Par. 45); calculating a walking path based on the estimated first location of the UPI device (Par. 45) and based on the location of the specified destination (Par. 45); generating first walking instructions based on the calculated walking path (Par. 45); calculating a first pointing direction based on the calculated walking path (Par. 45); providing the generated first walking instructions to the user of the UPI device (Par. 45); calculating a refined walking path based on the estimated second location of the UPI device (Par. 45), generating second walking instructions based on the calculated refined walking path (Par. 45); calculating a second pointing direction based on the calculated refined walking path (Par. 45); providing the generated second walking instructions to the user of the UPI device (Par. 45).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Ferens as modified with the teaching of Baqain to improve the user travel as suggested by Baqain (Par. 7).
As to claims 10 and 11, see claim 2 rejection/motivation above.
As to claim 12, Ferens as modified discloses the at least one of the first pointing instructions, the first walking instructions (Baqain’s Par. 45), the second pointing instructions and the second walking instructions to the user of the UPI device is provided by at least one of a loudspeaker mounted in the UPI device (Baqain’s Par. 41), an LED at the outer shell of the UPI device and a vibrating motor mounted in the UPI device (Baqain’s Pars. 41, 45).  It would have been obvious to one of ordinary skill in the art to have modified Ferens as modified with the teaching of Baqain to improve the user travel as suggested by Baqain (Par. 7).
As to claim 13, see claim 4 rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0292508 to Bhogal et al. teaches an identification device to assist a visually impaired user in identifying objects and provide feedback about the distance of the location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692